              Case 3:20-cv-06719-WHO Document 40 Filed 12/22/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9
                                UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN FRANCISCO DIVISION
12

13   BILL TSANTES, Individually and On            Case No. 3:20-cv-06719-WHO
     Behalf of All Others Similarly Situated,
14                                                CLASS ACTION
                            Plaintiff,
15                                                ORDER APPOINTING
                     v.                           ARBEJDSMARKEDETS TILLÆGSPENSION
16                                                AS LEAD PLAINTIFF AND APPROVING ITS
     BIOMARIN PHARMACEUTICAL INC.,                SELECTION OF LEAD COUNSEL
17
     JEAN-JACQUES BIENAIMÉ, BRIAN R.
     MUELLER, and HENRY J. FUCHS,                 Date: January 6, 2021
18
                                                  Time: 2:00 p.m.
19                          Defendants.           Dept.: Courtroom 2, 17th Floor
                                                  Judge: Hon. William H. Orrick
20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER APPOINTING LEAD PLAINTIFF
     CASE NO. 3:20-CV-06719-WHO
                Case 3:20-cv-06719-WHO Document
                                            C 40 Filed 12/22/20 Page 2 of 2




 1          Upon consideration of: (1) the Motion filed by Arbejdsmarkedets Tillægspension (“ATP”)
 2   for appointment as Lead Plaintiff and approval of its selection of Lead Counsel;
 3   (2) the Memorandum of Law in support thereof; (3) the Declaration of Jonathan D. Uslaner
 4   in support thereof; and (4) all other pleadings and argument submitted to this Court; and
 5   for good cause shown,
 6   IT IS HEREBY ORDERED THAT:
 7          1.      ATP’s Motion is GRANTED.

 8          2.      ATP is APPOINTED to serve as Lead Plaintiff pursuant to Section 21D(a)(3)(B)

 9   of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private

10   Securities Litigation Reform Act of 1995, in the above-captioned action and all related actions

11   consolidated pursuant to paragraph 4 of this Order.

12          3.      ATP’s selection of Lead Counsel is APPROVED, and Bernstein Litowitz Berger

13   & Grossmann LLP is APPOINTED as Lead Counsel for the Class.

14          4.      Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, any subsequently

15   filed, removed, or transferred actions that are related to the claims asserted in the above-captioned

16   action shall be CONSOLIDATED for all purposes.

17          5.      This action shall be captioned “In re BioMarin Pharmaceutical Inc. Securities

18   Litigation” and the file shall be maintained under Master File No. 3:20-cv-06719-WHO.

19   IT IS SO ORDERED.

20
       Dated:     December 22, 2020
21

22                                                         HON. WILLIAM H. ORRICK
                                                           UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

     [PROPOSED] ORDER APPOINTING LEAD PLAINTIFF
     CASE NO. 3:20-CV-06719-WHO
